[Cite as Riegel v. Bowman, 2017-Ohio-7388.]


                                      COURT OF APPEALS
                                  DELAWARE COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



JOHN CURTIS RIEGEL                               JUDGES:
                                                 Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                       Hon. John W. Wise, J.
                                                 Hon. Craig R. Baldwin, J.
-vs-
                                                 Case No. 17 CAF 01 0006
BRANDY LEIGH (RIEGEL) BOWMAN

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Domestic Relations Division, Case
                                              No. 04 DR A 04 0157


JUDGMENT:                                     Reversed and Remanded



DATE OF JUDGMENT ENTRY:                       August 30, 2017



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

ANTHONY M. HEALD                              STEWART E. ROBERTS
125 North Sandusky Street                     PO Box 796
Delaware, Ohio 43015                          Hilliard, Ohio 43026
Delaware County, Case No. 17 CAF 01 0006                                                   2

Wise, John, J.

      {¶1}   Appellant Brandy Leigh Riegel nka Bowman appeals from a post-decree

decision by the Delaware County Court of Common Pleas, Domestic Relations Division,

re-allocating parental rights in favor of Appellee John Curtis Riegel, her former husband.

The relevant facts leading to this appeal are as follows.

      {¶2}   Appellant Brandy and Appellee John were married in July 2002. One child,

E.R., was born of the marriage in 2003.

      {¶3}   On April 19, 2004, Appellee John filed a complaint for divorce. Appellant

Brandy filed an answer and counterclaim on May 18, 2004. Pursuant to a magistrate’s

temporary order issued June 9, 2004, appellant was granted custody of E.R. pending a

scheduled divorce trial.

      {¶4}   On July 12, 2005, following said trial, the trial court issued a final decree of

divorce. Among other things, appellant was designated the residential parent and legal

custodian of E.R., who turned age two shortly before the date of the decree.

      {¶5}   Appellant subsequently remarried and relocated with her new husband and

E.R. to North Dakota. It appears the move was based on appellant’s new husband’s

need to find specific employment in the aircraft manufacturing industry.

      {¶6}   Appellee also remarried after the divorce, but remained in Ohio.

      {¶7}   A judgment entry permitting the move to North Dakota, denying appellee’s

motion for custody, and addressing visitation issues was filed in the trial court on

December 12, 2008. Appellee filed a notice of appeal to this Court (case number 09 CAF

01 0002), but we dismissed the appeal for want of prosecution on March 12, 2009.
Delaware County, Case No. 17 CAF 01 0006                                                 3


      {¶8}   Due to the 2008-2009 recession, appellant’s husband was downsized from

his North Dakota job. He located new employment with a defense contractor in Arizona.

Appellant and E.R. relocated with him; however, appellant did not notify the trial court or

appellee of same.

      {¶9}   On September 2, 2010, following a motion by appellee, the trial court issued

an agreed judgment entry modifying appellee’s visitation schedule.

      {¶10} In August 2014, appellant and E.R., along with appellant’s husband and the

couple’s three younger sons (ages eight, six, and one-and-a-half as of the trial date),

moved from Arizona to Fairfield County, Ohio. By that time, appellee and his wife were

living in Lucas County, Ohio.

      {¶11} On November 17, 2014, appellant moved to modify parenting time and child

support. On November 21, 2014, appellee filed for custody.

      {¶12} Attorney Delilah Nunez was appointed as guardian ad litem via an order

dated January 21, 2015. On July 17, 2015, the guardian ad litem filed a fifteen-page

report and recommendation. In her conclusion, she recommended inter alia that

appellant remain the residential parent and legal custodian of E.R.

      {¶13} The matter came on for an evidentiary hearing before a domestic relations

magistrate on December 7 and 8, 2015. Both parties appeared with counsel, along with

the guardian ad litem. At the hearing on December 7, 2015, the magistrate commenced

the proceedings by noting: “We are here for trial on [appellant’s] motion to modify the

parenting schedule, motion to modify child support[,] and [appellee’s] motion to

reallocate parental rights and responsibilities.” Tr. at 6. The magistrate than stated to

appellant’s counsel: “It was the [appellant’s] motions that were filed first, so you may
Delaware County, Case No. 17 CAF 01 0006                                                  4

proceed, Mr. Roberts.” Id. After opening statements, appellant’s counsel called Paul

Bowman, appellant’s husband. Tr. at 15. Next, appellee was called as if on cross-

examination. Tr. at 43. The next witness called was Connie Blaine, appellant’s mother.

Tr. at 72. Appellant’s counsel then called appellant herself. Tr. at 86. Appellant’s counsel

lastly called the GAL, Delilah Nunez. Tr. at 183. Appellee’s counsel then called appellee

on direct examination. Tr. at 212. Appellee remained on the stand when the proceedings

resumed briefly and were then concluded on December 8, 2015.

      {¶14} The magistrate also conducted an in camera interview with E.R., with the

participation of the guardian ad litem only, on December 8, 2015.

      {¶15} On May 26, 2016, the magistrate issued her decision which, among other

things, ordered that appellee be named the residential parent and legal custodian of

E.R., contrary to the GAL’s recommendation.

      {¶16} On June 7, 2016, appellant filed objections to the magistrate's decision. On

August 2, 2016, following the preparation of a transcript, appellant filed supplemental

objections to the magistrate's decision.

      {¶17} On August 8, 2016, appellant filed a “motion for further investigation,”

essentially seeking an updated report by the guardian ad litem. Among other things,

appellant noted that the GAL had not observed the house in Toledo appellee had recently

purchased.

      {¶18} On September 1, 2016, having obtained an extension of time from the trial

court, appellee filed his memorandum in response to the objections. On September 9,

2016, appellant filed a reply brief.
Delaware County, Case No. 17 CAF 01 0006                                                5


      {¶19} On December 30, 2016, the trial court issued a judgment entry approving

and adopting the decision of the magistrate. Specifically, the court thereby denied

appellant’s motion to modify parenting schedule (visitation), denied appellant’s motion to

modify child support, and granted appellee’s motion to reallocate parental rights and

responsibilities, making appellee the residential parent and legal custodian of E.R. The

court also denied appellant’s motion for further investigation.

      {¶20} Appellant filed a notice of appeal on January 27, 2017. She herein raises

the following five Assignments of Error:

      {¶21} “I. THE TRIAL COURT COMMITTED ERROR PREJUDICIAL TO THE

DEFENDANT-APPELLANT, IN AN ABUSE OF ITS DISCRETION, BY OVERRULING

HER OBJECTIONS FILED PURSUANT TO CIVIL RULE 53.

      {¶22} “II. THE TRIAL COURT COMMITTED ERROR PREJUDICIAL TO THE

DEFENDANT-APPELLANT, IN VIOLATION OF O.R.C. SECTION 3901.04(E)(1)(a)

[SIC] BY FAILING TO CONSIDER AND DETERMINE WHETHER ‘THE HARM LIKELY

TO BE CAUSED BY A CHANGE OF ENVIRONMENT IS OUTWEIGHED BY THE

ADVANTAGES OF THE CHANGE OF ENVIRONMENT TO THE CHILD.’

      {¶23} “III. THE TRIAL COURT COMMITTED ERROR PREJUDICIAL TO THE

DEFENDANT-APPELLANT, DEMONSTRATING INAPPROPRIATE PREJUDICE AND

ABUSE OF DISCRETION AND PREVENTING A FAIR TRIAL, BY ITS RULINGS ON

PRE-TRIAL MOTIONS.

      {¶24} “IV. THE TRIAL COURT COMMITTED ERROR PREJUDICIAL TO THE

DEFENDANT-APPELLANT, BY ERRONEOUSLY PLACING GREAT SIGNIFICANCE

ON THE TIME WHEN APPELLANT FILED HER MOTION TO MODIFY.
Delaware County, Case No. 17 CAF 01 0006                                                      6


      {¶25} “V. THE TRIAL COURT COMMITTED ERROR PREJUDICIAL TO THE

DEFENDANT-APPELLANT, BY TRANSFERRING CUSTODY OF THE MINOR CHILD

FROM APPELLANT-MOTHER TO APPELLEE-FATHER, AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.”

                                              II.

      {¶26} In her Second Assignment of Error, which we find dispositive of this appeal,

appellant contends the trial court erred or abused its discretion under the requirements

of R.C. 3109.04(E)(1)(a) in its reallocation of parental rights and responsibilities

concerning the child, E.R. We agree.

      {¶27} Our review of a trial court's decision allocating parental rights and

responsibilities is under an abuse of discretion standard. Miller v. Miller (1988), 37 Ohio

St.3d 71, 74, 523 N.E.2d 846. Furthermore, because custody issues are some of the

most difficult and agonizing decisions a trial judge must make, he or she must have wide

latitude in considering all the evidence. Girdlestone v. Girdlestone, 5th Dist. Stark No.

2016 CA 00019, 2016–Ohio–8073, ¶ 12, citing Davis v. Flickinger (1997), 77 Ohio St.3d

415, 418, 674 N.E.2d 1159. Similarly, when making its determinations in custody or

visitation cases, the trial court, as the trier of fact, must be given wide latitude to consider

all issues. Heckel v. Heckel, 12th Dist. Butler No. CA99–12–214, 2000 WL 1279171.

Ultimately, parental rights and responsibilities are to be allocated based upon the

paramount consideration of the best interest of the child. Trent v. Trent, 12th Dist. Preble

No. CA 98–09–014, 1999 WL 298073.

      {¶28} We first turn to R.C. 3109.04(E)(1)(a), which states as follows:
Delaware County, Case No. 17 CAF 01 0006                                                 7


             The court shall not modify a prior decree allocating parental rights

      and responsibilities for the care of children unless it finds, based on facts

      that have arisen since the prior decree or that were unknown to the court at

      the time of the prior decree, that a change has occurred in the

      circumstances of the child, the child's residential parent, or either of the

      parents subject to a shared parenting decree, and that the modification is

      necessary to serve the best interest of the child. In applying these

      standards, the court shall retain the residential parent designated by the

      prior decree or the prior shared parenting decree, unless a modification is

      in the best interest of the child and one of the following applies:

              (i)     The residential parent agrees to a change in the residential

       parent or both parents under a shared parenting decree agree to a change

       in the designation of residential parent.

              (ii)    The child, with the consent of the residential parent or of both

       parents under a shared parenting decree, has been integrated into the

       family of the person seeking to become the residential parent.

              (iii)   The harm likely to be caused by a change of environment is

       outweighed by the advantages of the change of environment to the child.

      {¶29} (Emphases added.)

      {¶30} Pursuant to these statutory mandates, we must first consider the

prerequisite of “change in circumstances.” The change in circumstances requirement is

intended in part to provide some stability to the custodial status of the children, even if
Delaware County, Case No. 17 CAF 01 0006                                                    8

the nonresidential parent shows that he or she can provide a better environment. See

Hobbs v. Hobbs, 36 N.E.3d 665, 2015-Ohio-1963, ¶ 54 (4th Dist.).

      {¶31} In the case sub judice, the magistrate’s decision, approved by the trial court,

sets forth as the basis for a change in circumstances solely that the child (E.R.) and the

residential parent (appellant) “have moved back to Ohio.” See Magistrate’s Decision at

8. However, in Stein v. Anderson, 5th Dist. Tuscarawas No. 2009 AP 08 0042, 2010–

Ohio–18, this Court clearly stated as follows regarding changes of residence by a parent:

“[W]hether intrastate or out-of-state, we think the preferred general rule is that a

relocation, by itself, is not sufficient to be considered a change of circumstances, but it

is a factor in such a determination.” Id. at ¶ 13, citing Green v. Green, 11th Dist. Lake No.

96–L–145, 1998 WL 258434. Furthermore, “ ‘ * * * since a child is almost always going

to be harmed to some extent by being moved, the non-custodial parent should not be

able to satisfy his or her burden simply by showing that some harm will result; the amount

of harm must transcend the normal and expected problems of adjustment.’ ” Id., quoting

Schiavone v. Antonelli, 11th Dist. Trumbull No. 92T–4794, 1993 WL 548034, emphasis

in original. Accordingly, as an initial matter, we find the trial court’s decision on its face

provides a weak justification for engaging in a modification of its prior custody orders.

      {¶32} However, appellant’s essential argument in the present assigned error is

that the magistrate simply gave “lip service” to the pertinent requirement of R.C.

3109.04(E)(1)(a)(iii) that “the harm likely to be caused by a change of environment is

outweighed by the advantages of the change of environment to the child.”

      {¶33} We note the magistrate did recite the basic R.C. 3109.04(E)(1)(a)(iii) finding

in her decision. See Magistrate’s Decision at 8. We also recognize that R.C.
Delaware County, Case No. 17 CAF 01 0006                                                  9


3109.04(E)(1)(a)(iii) does not require a trial court “to cast the whole of its reflection on

the case into words.” Meyer v. Anderson, 2nd Dist. Miami No. 96CA32, 1997 WL 189383.

Nonetheless, it remains our obligation herein to determine whether a substantial amount

of competent, credible evidence supports the trial court's finding under R.C.

3109.04(E)(1)(a)(iii). See, e.g., Alessio v. Alessio, 10th Dist. Franklin No. 05AP–988,

2006–Ohio–2447, ¶ 27.

      {¶34} Thus, while we indulge in the presumption that the magistrate and trial court

duly engaged in the statutory analysis and review, the record reveals that, in addition to

the 2004 temporary orders, appellant has been the residential parent of E.R. since the

date of the divorce, at which time the child had just turned two. Appellant has been

dealing with rheumatoid arthritis, but she has “learned to live with it.” Tr. at 106. E.R.,

after moving back to Ohio with appellant and her stepfather and three half-brothers,

remained involved in school, church youth group, and sports activities in the Pickerington

area, typical of an active pre-teen or young teenager. The record further indicates that

E.R. has relished being in the role of big sister to her three younger half-brothers, one of

whom is coping with autism. In addition, without going into specifics, our review of the in

camera interview of E.R. indicates that she is weary of moving, and it was difficult for her

to give up her friends in Arizona.1

      {¶35} Despite this, the trial court decided to change custody after roughly twelve

years, against the recommendation of the guardian ad litem, and again uproot the child



1  This Court has consistently interpreted the pertinent sections R.C. 3109.04(B) such
that in camera interviews are to remain confidential. See Wallace v. Wallace, 5th Dist.
Stark No. 2014CA00182, 2015–Ohio–1617, f.n.1; Lawson v. Lawson, 5th Dist. Licking
No. 13–CA–8, 2013–Ohio–4687, ¶ 56; Myers v. Myers, 170 Ohio App.3d. 436, 2007–
Ohio–66, ¶ 46; Linger v. Linger, 5th Dist. Licking No. 92–CA–120, 1993 WL 274318.
Delaware County, Case No. 17 CAF 01 0006                                                    10


for a new setting in northwestern Ohio. Yet, beyond the parties’ history of visitation

issues, the record and the magistrate’s decision provide little insight as to what weighted

advantages to the child will result from placing her with her father at this stage of her life,

in comparison to the disruption she faces via the removal from her half-siblings and from

her continuous placement with appellant since infancy. The abruptness of the

magistrate’s recommendation to change custody under these circumstances is even

more pronounced when we consider that at one point in the proceedings, appellee

seemed to be prioritizing his request for a mere expansion of visitation time, stating: "I

want more time with [E.R.]. Simple as that. I want to see my child. I'm not naive enough

to think that anything I'm doing today is giving me full custody, but the reality is I want to

see my daughter more." Tr. at 215, emphasis added.

      {¶36} The trial court, upon objection, did emphasize its conclusion that appellee

would be more likely to facilitate parenting time with appellant, determining in this regard

that “[t]he evidence presented substantiated the magistrate's findings that [Appellant]

had moved the child to Ohio without the knowledge of [Appellee] and purposely as well

as unreasonably kept the child from her father.” Judgment Entry at 2. However, this

appears to be in reference to a “best interest” factor under R.C. 3109.04(F)(1)(f), i.e.,

“[t]he parent more likely to honor and facilitate court-approved parenting time rights or

visitation and companionship rights.” While there is probably room for some overlap

between the consideration of the best interest factors of R.C. 3109.04(F)(1) and the

harm/advantage analysis of R.C. 3109.04(E)(1)(a)(iii), they are separate questions. In

other words, in addition to change in circumstances, “[t]he statute further requires that

the trial court find that the best interest of the child will be served by the change and that
Delaware County, Case No. 17 CAF 01 0006                                                       11


the harm likely to be caused by a change of environment is outweighed by the

advantages of the change of environment to the child.” R.C. 3109.04(E)(1)(a). Brandle

v. Brandle, 2nd Dist. Clark No. 99 CA 62, 2000 WL 262631 (emphasis added).

      {¶37} In R.C. 3109.04(E)(1)(a), the General Assembly has created a rebuttable

presumption that retaining the residential parent designated by the prior decree is in the

child's best interest. Combes v. Combes, 5th Dist. Morrow No. 14CA007, 2015-Ohio-

584, ¶ 20, citing Meyer v. Anderson, supra. Despite our great deference to the triers of

fact in such custody disputes, and without suggesting that appellee and his present wife

herein would not provide an adequate and caring home for the child, our review of the

record in the present case reveals inadequate evidentiary support for a finding of change

in circumstances and for a determination that the advantages to E.R. brought about by

a change of her environment would outweigh the likely harm caused by the disruption

inherent in this significant re-arrangement following the child’s recent relocation from

Arizona. We therefore find the reallocation of parental rights and responsibilities in favor

of appellee in this instance was unreasonable under the requirements of R.C.

3109.04(E)(1)(a) and constituted an abuse of discretion.

      {¶38} Appellant’s Second Assignment of Error is sustained, and the matter will be

remanded for the trial court to review the reinstated issues of appellee’s parenting time

and child support.

                                         I., III., IV., V.

      {¶39} In appellant’s remaining Assignments of Error, she raises additional

challenges to the trial court’s pre-trial and final rulings as to reallocation of parental rights.
Delaware County, Case No. 17 CAF 01 0006                                       12

Based on our previous conclusions herein, we find these arguments moot. See App.R.

12(A)(1)(c).

      {¶40} For the reasons stated in the foregoing, the decision of the Court of

Common Pleas, Domestic Relations Division, Delaware County, Ohio, is hereby

reversed and remanded.


By: Wise, John, J.

Gwin, P. J., and

Baldwin, J., concur.




JWW/d 0725